Title: To Thomas Jefferson from George L. Montgomery, 18 July 1820
From: Montgomery, George L.
To: Jefferson, Thomas

Highly respected Sir,  Petersburg July 18th 1820Wishing to become a Student of your preparatory School, and being unacquainted with its situation, I presume on the liberty of addressing you on the subject, to inform me of the course of study pursued, the annual expenses, and when your next session commences, will be doing me a kindness that will greatly oblige—your humble and Oblg SertGeorge L. Montgomery